                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

VERITEXT CORP.                                         CIVIL ACTION

VERSUS                                                 NO. 16-13903 C/W
                                                             17-9877
                                                       REF: 16-13903

PAUL A. BONIN, ET AL.                                  SECTION: “B”(2)


                                    ORDER

      IT IS ORDERED that defendant LCRA’s Motion to Dismiss is

hereby GRANTED. Rec. Doc. 119.              Plaintiff Esquire Deposition

Solutions, LLC’s (“Esquire”) claims under the Sherman Antitrust

Act against defendant LCRA were previously dismissed. Rec. Doc.

137, Case No. 16-13903. Plaintiff Veritext and defendant LCRA

assert that Veritext’s claims set forth in its Second Amended

Complaint (Rec. Doc. 117, Case No. 16-13903) are substantially the

same as the dismissed claims asserted by Esquire. 1 See Rec. Doc.

1, Case No. 17-9877.

      Defendant LCRA states in its current motion to dismiss that

the substance and verbiage of its argument in the current motion

to dismiss (Rec. Doc. 119) “are identical to that contained in the



1 “Veritext filed the Second Amended Complaint to conform to the allegations
in Veritext with those in the Esquire litigation.” See Veritext’s Opposition
Memorandum, Rec. Doc. 122 at 2. “The allegations [in Veritext’s Second
Amended Complaint] are identical to those made by Esquire Deposition
Solutions, L.L.C. (“Esquire”) in a lawsuit (the “Esquire suit”) pending
before this Court and with which this suit is consolidated for discovery
purposes.” Rec. Doc. 119 at 1.” For the same reasons that led to dismissal
of Esquire’s Sherman Act claims, Veritext’s claim in this instance should
also be dismissed.

                                      1
LCRA’s   Supplemental     Memorandum       in   Support   of   its   Motion   to

Dismiss.” Rec. Doc. 119-1 at 2 (citing Rec. Doc. 95, Defendant

LCRA’s   Supplemental     Memorandum       in   Support   of   its   Motion   to

Dismiss). Similarly, plaintiff Veritext’s arguments in opposition

are substantially identical to the arguments asserted by plaintiff

Esquire in their opposition to defendant LCRA’s motion to dismiss,

and assert the same factual representations. See Rec. Doc. 122;

see also Rec. Doc. 96). In example, plaintiff Vertitext states in

its opposition:

      The LCRA argues that the allegations are insufficient to
      establish that Mr. Gilberti and the court reporter
      members of the Board undertook their actions on behalf
      of the LCRA. However, these individual defendants were
      no ordinary members of the LCRA. In making this argument,
      the LCRA quotes incomplete excerpts of Paragraphs 3, 4,
      5, 6, 18, 19, 38, and 44, and 51 of the Second Amended
      Complaint and ignores the allegations in Paragraphs 20,
      40, 52, and Exhibits 1-5. The LCRA, for example, fails
      to disclose to the Court that the Second Amended
      Complaint alleges that Mr. Gilberti was serving as ‘an
      officer and director of the LCRA’ and ‘also the
      registered agent for the LCRA’ when he spoke. Id. ¶ 20.
      Nor does the LCRA disclose that Mr. Gilberti ‘served as
      the principal spokesperson for the LCRA at meetings of
      the Board’ (Id.) or that the Second Amended Complaint
      alleges that Mr. Gilberti specifically announced that he
      was ‘speaking on behalf of the LCRA.’

Rec. Doc. 122 at 11-12. 2 Both complaints asserted by each

plaintiff,    both   motions    to   dismiss      by   LCRA,   and   both


2 Plaintiff Vertitext’s opposition contains several word-for-word recitations

from plaintiff Esquire’s opposition. See Rec. Doc. 96 at 12 (“LCRA argues
that the allegations are insufficient to establish that Mr. Gilberti and the
court reporter members of the Board undertook their actions on behalf of
LCRA. However, these individual defendants were no ordinary members of LCRA.
In making this argument, LCRA quotes incomplete excerpts of Paragraphs 3, 4,

                                       2
oppositions        from      each       plaintiff,            factually          and

argumentatively parallel one another, and in some instances

are identical. However, plaintiff Veritext’s opposition does

not contain any reference to claims for unconstitutional

vagueness,    as    the    Fifth    Circuit           affirmed      this    Court’s

decision to dismiss those claims in the Veritext litigation.

See   Veritext     Corp.   v.     Bonin,        901    F.3d    287       (5th   Cir.

2018)(affirming       dismissal           of          plaintiff          Veritext’s

constitutional      claims      against        defendant      CSR    Board,      and

reversing    the   dismissal       of   Veritext’s        Sherman        Act    claim

against CSR Board). The essence of instant claims involve a

board member’s public speeches and solicitations in open

meetings of the board.           Missing from the amended complaint

are the types of concrete activities that defendant board

would have to undertake to arise to the level of liability

foreseen under the Sherman Antitrust Act. See e.g. Regional

Multiple Listing Service of Minnesota, Inc. v. American Home

Realty Network, Inc, 960 F.Supp. 2d 958, 977-981 (D. Minn.

2013);   Federal     Prescription         Service,        Inc.      v.     American

Pharmaceutical Association, 663 F.2d 253, 265-68 (D.C. Cir.


5, 6. 18, 19, 38, and 44, and 51 of the Complaint and ignores the allegations
in Paragraphs 20, 40, 52, and Exhibits 1-5. LCRA, for example, fails to
disclose to the Court that the Complaint alleges that Mr. Gilberti was
serving as ‘an officer and director of the LCRA’ and ‘also the registered
agent for the LCRA’ when he spoke. Id. ¶ 20. Nor does LCRA disclose that Mr.
Gilberti ‘served as the principal spokesperson for the LCRA at meetings of
the Board’ (id.) or that the Complaint alleges that Mr. Gilberti specifically
announced that he was ‘speaking on behalf of the LCRA.’”)

                                           3
1981).   Further, even assuming the LCRA lobbied the board to

enforce state law, such conduct is protected under the Noerr-

Pennington doctrine of immunity. See e.g. Octane Fitness, LLC

v. ICON Health & Fitness, Inc., 134 S.Ct. 1749, 1757, 188

L.Ed 2d 816 (2014); Razorback Ready Mix Concrete Co., Inc. v.

Weaver, 761 F.2d 484, 487 (8th Cir. 1985) citing California

Motor Transport Co. v. Trucking Unlimited, 404 U.S. 508, 511-

16, 92 S.Ct. 609, 612-15, 30 L.Ed. 2d 642 (1973); City of

Columbia v. Omni Outdoor Adver., Inc., 499 U.S. 365, 383, 111

S.Ct. 1344, 1356 (1991).

     Therefore, consistent with this Court’s Order and Reasons

dated September 26, 2019 at record document 137 and subsequent

Order with reasons at record document 193, all claims by plaintiff

Veritext against defendant LCRA, pursuant to the Sherman Antitrust

Act, are hereby DISMISSED.

     New Orleans, Louisiana this 2nd Day of March 2020




                               ___________________________________
                               SENIOR UNITED STATES DISTRICT JUDGE




                                 4
